

116 HJ 70 IH: Proposing an amendment to the Constitution of the United States prohibiting the delegation of the legislative powers granted to Congress.
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 70IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Mr. Perry submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States prohibiting the delegation of the
			 legislative powers granted to Congress.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.Congress may not delegate any of the legislative powers granted to Congress under article I or any article of amendment to any other authority of the United States, any State, or any private authority.
 2.Congress may enact such legislation as it considers appropriate, and the President may rescind or terminate any rule, regulation, or order as the President considers appropriate, to address the treatment of any legislative power delegated by Congress prior to the ratification of this article.
					.
		